[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. D.B., Slip Opinion No. 2016-Ohio-8334.]




                                           NOTICE
       This slip opinion is subject to formal revision before it is published in an
       advance sheet of the Ohio Official Reports. Readers are requested to
       promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
       South Front Street, Columbus, Ohio 43215, of any typographical or other
       formal errors in the opinion, in order that corrections may be made before
       the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8334
               THE STATE OF OHIO, APPELLANT, v. D.B., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State v. D.B., Slip Opinion No. 2016-Ohio-8334.]
Court of appeals’ judgment reversed, and cause remanded to juvenile court for
         application of State v. Aalim.
(No. 2015-0192—Submitted December 13, 2016—Decided December 27, 2016.)
            CERTIFIED by the Court of Appeals for Montgomery County,
                               No. 25859, 2014-Ohio-5368.
                                     _______________
         {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the Montgomery County Common Pleas Court, Juvenile Division, for
application of State v. Aalim, ___ Ohio St.3d ___, 2016-Ohio-8278, ___ N.E.3d
___.
         O’CONNOR, C.J., and PFEIFER, LANZINGER, and O’NEILL, JJ., concur.
         O’DONNELL, KENNEDY, and FRENCH, JJ., concur in judgment only.
                                    _________________
                            SUPREME COURT OF OHIO




       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Andrew T. French, Assistant Prosecuting Attorney, for appellant.
       Timothy Young, Ohio Public Defender, and Sheryl Trzaska, Assistant
Public Defender, for appellee.
                                 _________________




                                         2